      Case 1:18-cv-03456-AJN-GWG Document 122 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DEDRA DE LA ROSA,                                              :

                          Plaintiff,                         :     ORDER

        -v.-                                                 :     18 Civ. 3456 (AJN) (GWG)

ASPENLY CO. LLC, et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        It is almost as if the defendant did not read the Court’s Order of July 28, 2020 (Docket
# 115). It once again seeks the extension of a purported “expert fact discovery completion
deadline” (Docket # 117 at 1) but, as stated in Docket # 115, the Court has no idea what
defendant is referring to. To make things more confusing, defendant’s notice of motion seeks an
extension only of the “fact discovery completion deadline” (Docket # 116). (It also refers to the
motion being before Judge Liman, who is not assigned to this case.) The body of the
memorandum of law (Docket # 117) seeks to justify an extension of the deadline to make an
expert disclosure and to conduct expert depositions. We assume the body of the memorandum of
law is the best indicator of what defendant is actually looking for.

        For what it is worth, the defendant might have saved itself, the Court, and the parties a lot
of trouble if it had simply made a proper application prior to the expiration of the June 15, 2020,
deadline for the disclosure of its expert report Instead, it made a deficient application (Docket
# 109), ignored the fact that the Court specifically told it that the application was deficient
(Docket # 110), and did nothing for six weeks.

         That being said, the Court believes the good cause standard has been met and that, once
again, this case should be tried on the merits. Accordingly, the deadline by which defendant may
make its Rule 26(a)(2)(B) expert disclosures is extended to September 9, 2020. The deadline by
which the parties may depose expert witnesses is extended to October 9, 2020. The deadline for
the filing of all pretrial submissions required by Judge Nathan’s Individual Practices as set forth
in Docket # 81 is extended to October 23, 2020.


        SO ORDERED.

Dated: August 10, 2020
       New York, New York
